Citation Nr: 1008378	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1965.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in January 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for 
posttraumatic stress disorder (PTSD).  In September 2006, 
the Veteran testified before the Board.  The claim was 
remanded in June 2007 and February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further 
disposition of the claim.

The Veteran contends that she currently suffers from an 
acquired psychiatric disorder, to include PTSD, due to 
sexual trauma in service.  The Veteran specifically claims 
that on the night of November 18, 1964, she was sleeping in 
the barracks when a man she could not identify, other than 
by the smell of alcohol and cologne, raped her.  At the 
time, her roommate was on night duty.  She claims that the 
next morning she informed the officer on duty who responded 
that she deserved being raped for wanting to be in the 
military.  The Veteran is unable to recall who the officer 
on duty was.  Reportedly, following the assault she started 
drinking heavily, her performance declined and her grades 
suffered.  The Veteran stated that weeks after the incident 
she married a man she hardly knew because she wanted to move 
off base and change her last name.  

The service treatment and service personnel records, 
including the reports of entrance and separation 
examinations contain no complaint, finding, history, 
treatment, or diagnosis of any psychiatric disorder.  The 
Veteran's enlisted performance record shows her marks as 
3.40 throughout her military career, with no evident decline 
in performance.  The service records contain no evidence of 
counseling or treatment for abusive drinking.  After 
service, the Veteran was treated for major depression in 
2000, and was diagnosed with PTSD in March 2004.  The post-
service treatment records also contain diagnoses of panic 
disorder with agoraphobia and general anxiety disorder.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that a claimed 
disability may be associated with in-service injuries for 
the purposes of requiring a VA examination).

Claims of service connection for PTSD encompass claims of 
service connection for all acquired psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The Veteran has been diagnosed with acquired psychiatric 
disorders including PTSD and major depression.  Accordingly, 
additional development is needed prior to further 
disposition of the claim.

Finally, the evidence of record shows that the Veteran has 
received disability benefits from the SSA.  There is a 
possibility that the Veteran's SSA records contain evidence 
relevant to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The SSA records are not in the claims file and should 
be requested.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of the decision 
regarding the Veteran's claim for Social 
Security disability benefits and the 
medical records relied upon in that 
decision.

2.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability.  The examiner 
should review the claims folder and that 
review should be noted in the report.  The 
examiner should include a complete 
rationale for each opinion expressed.  
Specifically the examiner should provide 
the following information:

a)  The examiner should diagnose all 
current acquired psychiatric disorders, 
to include PTSD and major depression, 
or explain why there are no diagnoses.  

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that each current 
psychiatric disorder is related to 
service or whether any psychosis 
developed within one year of the 
Veteran's discharge from service in 
July 1965.  In doing so, the examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

c)  Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  The examiner 
should specifically state whether or 
not each criterion for the diagnosis is 
met.  If so, is the diagnosis of PTSD 
due to a verified in-service stressor?

d)  The examiner is asked to consider 
whether the evidence supports the 
Veteran's contention of an in-service 
sexual assault that would be productive 
of PTSD.  The examiner should comment 
on the clinical significance of the 
following:  (1) service treatment 
records from August 1964 to July 1965, 
which contain no complaint, diagnosis, 
or finding consistent with an acquired 
psychiatric disorder, nor evidence of 
abusive drinking; (2) service personnel 
records, to include the Veteran's 
enlisted performance record that shows 
no decline in performance from August 
1964 to July 1965; (3) VA clinical 
treatment notes starting in 2000, to 
include the May 2004 psychological 
evaluation, and (4) the Veteran's 
description of having been raped while 
in service.   

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


